DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 07/09/2021 has been entered.

Status of Claims
Claims 1-13 and 16-17  were rejected in Office Action mailed on 07/09/2021.
	Applicant filed a response, no claims were amended
	Claims 1-17 are currently pending in the application, of claims 14-15 are withdrawn from consideration.
	The merits of claims 1-13 and 16-17 are addressed below.

Claim Rejections - 35 USC § 103 (maintained)
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.
Claims 1-13 and 16-17 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Sun et al. (U.S. Patent Application Publication 2015/0027087) and further in view of Kishi et al. (U.S. Patent Application Publication 2010/0163156).
Regarding claims 1-4, Sun teaches a container sealant composition (abstract) comprising a latex of a carboxylated styrene-butadiene rubber (CSBR) solids (paragraph [0006]), a filler consisting of colloidal silica (paragraph [0007]), an organosilane (paragraph [0009]) and a tackifier (paragraph [0015]);
wherein the weight ratio of the carboxylated styrene-butadiene rubber (CSBR) solids to filler ranges from 100:5 to 100:40 (paragraph [0007]).
Sun does not teach the container sealant composition being substantially free of colloidal silica.
Kishi, also directed to a container sealant composition (i.e., can cap sealing composition) (abstract), teaches a composition having a CSBR, a tackifier, and a filler (paragraph [0009]-[0010). Further, Kishi teaches various fillers may be used in the sealant composition including various fillers such as silica based fillers (e.g., colloidal silica, hydrous silica acid, synthetic silicate and unhydrous silicic acid), calcium carbonate, kaolin clay, talc, alumina white, calcium sulfate, aluminum hydroxide, and titanium dioxide (paragraph [0012]) (claim 8).
In light of the disclosure of Kishi of the equivalence and interchangeability of using colloidal silica with hydrous silicic acid, synthetic silicate, unhydruous silicic acid, or calcium carbonate, kaolin, clay, talc, alumina white, calcium sulfate, aluminum hydroxide, and titanium dioxide (Kishi, paragraph [0012]), it would therefore be obvious to one of ordinary skill in the art to use one of or a combination of hydrous silicic acid, synthetic silicate, unhydruous silicic 
As to the particulars of the composition being free of a stabilizer, Sun does not teach a stabilizer is required therefore, in the absence of a teaching which requires a stabilizer there would not be a reason or guidance to have one. 
Regarding claims 5-7, Sun teaches the organosilane has the general formula

    PNG
    media_image1.png
    78
    151
    media_image1.png
    Greyscale

selected from the group consisting of 3-aminopropyltrimethoxysilane, 3-aminopropyltrimethoxysilane, 3-aminopropyltriethoxysilane, 3-aminopropyldimethylethoxysilane, 3-mercaptopropyltriethoxysilane, 3-aminopropyldihydroxymethoxysilane, N-(2-aminoethyl)-3-aminopropyltrimethoxysilane (paragraph [0011])
Regarding claim 8, Sun teaches the amount of organosilane (i.e., agent) is 1 to 15 part by weight of organosilane per 100 parts by weight of filler (i.e., colloidal silica) (paragraph [0013]-[0014]).
Regarding claim 9, Sun teaches the tackifier is at least one member selected from the group consisting of rosin-based resins, terpene-based resins, phenol-formaldehyde-based resins, and petroleum hydrocarbon-based resins and the amount of the tackifier is 10-150 parts by weight per 100 parts by weight of the carboxylated styrene-butadiene rubber (CSBR) solids (paragraph [0015]).
Regarding claim 10, Sun teaches an additional filler, wherein the additional filler comprises at least one material selected from the group consisting of silica, titanium dioxide, calcium carbonate, alumina white, calcium sulfate, aluminum hydroxide and talc, and wherein the amount of the additional filler is 5-150 parts by weight per 100 parts by weight of the CSBR solids (paragraph [0016]).
Regarding claim 11, Sun teaches the carboxylated styrene-butadiene rubber has a gel content of 0 to 70 wt.%, a Mooney viscosity of 30 to 150 (ML1+4, 100 C) and a styrene content of 20 to 60 wt.% (paragraph [0006]). 
Regarding claim 12, Sun teaches the composition is free of crosslinking agent (paragraph [0009]). 
Regarding claim 13, as indicated above in claim 1, the composition in light of Kishi will result in a sealant with no colloidal silica, which meets the claimed limitation.   
Regarding claim 16, Sun teaches a container sealant composition (abstract) comprising:
a. a copolymer of styrene, butadiene and carboxylic acid, said carboxylic acid being present in an amount of about 0.5 to 6% by weight of the copolymer, said copolymer having carboxyl groups (paragraph [0006];
b. a filler consisting of colloidal silica (paragraph [0007]);
c. an organosilane comprising functional groups reactive with the carboxyl groups (paragraphs [0009]);
d. a tackifier (paragraph [0015]); and 
e. optionally one or more additives selected from the group consisting of colorants, antioxidants, thickeners, bactericides, surfactants and pH adjusters (paragraph [0017])

and the amount of the organosilane is 1 to 15 parts by weight per 100 parts by weight of the filler (paragraph [0013]-[0014]);
wherein the composition is free of crosslinking agent (paragraph [0009]).
Sun does not teach the container sealant composition being substantially free of colloidal silica.
Kishi, also directed to a container sealant composition (i.e., can cap sealing composition) (abstract), teaches a composition having a CSBR, a tackifier, and a filler (paragraph [0009]-[0010). Further, Kishi teaches various fillers may be used in the sealant composition including various such as silica based fillers, calcium carbonate, kaolin clay, talc, alumina white, calcium sulfate, aluminum hydroxide, and titanium dioxide (paragraph [0012]) (claim 8).
In light of the disclosure of Kishi of the equivalence and interchangeability of using colloidal silica with hydrous silicic acid, synthetic silicate, unhydruous silicic acid, or calcium carbonate, kaolin, clay, talc, alumina white, calcium sulfate, aluminum hydroxide, and titanium dioxide (Kishi, paragraph [0012]), it would therefore be obvious to one of ordinary skill in the art to use one of or a combination of hydrous silicic acid, synthetic silicate, unhydruous silicic acid, or calcium carbonate, kaolin, clay, talc, alumina white, calcium sulfate, aluminum hydroxide, and titanium dioxide and not select colloidal silica as filler, and thereby arrived at the claimed invention with free of colloidal silica. 
As to the particulars of the composition being free of stabilizer, Sun does not teach a stabilizer is required therefore, in the absence of a teaching which requires a stabilizer there would not be a reason or guidance to have it. 
Regarding claim 17, Sun teaches a container sealant composition (abstract) of a carboxylated styrene-butadiene rubber (CSBR) solids (paragraph [0009]), a filler comprising colloidal silica (paragraph [0007]), an additional filler selected from the group consisting of silica, titanium dioxide, calcium carbonate, alumina white, calcium sulfate, aluminum hydroxide and talc, and wherein the amount of the additional filler is 5-150 parts by weight per 100 parts by weight of the CSBR solids (paragraph [0016]) an organosilane (paragraph [0009]) and a tackifier (paragraph [0015]); and optionally one or more additives selected from the group consisting of colorants, antioxidants, thickeners, bactericides, surfactants and pH adjusters (paragraph [0017]); wherein the weight ratio of the carboxylated styrene-butadiene rubber (CSBR) solids to filler ranges from 100:5 to 100:40 (paragraph [0007]).
Sun does not teach the container sealant composition comprises a kaolin clay filler.
Kishi, also directed to a container sealant composition (i.e., can cap sealing composition) (abstract), teaches a composition having a CSBR, a tackifier, and a filler (paragraph [0009]-[0010). Further, Kishi teaches various fillers may be used in the sealant composition including various such as colloidal silica, calcium carbonate, kaolin clay, talc, alumina white, calcium sulfate, aluminum hydroxide, and titanium dioxide (paragraph [0012]) (claim 8).
In light of the disclosure of Kishi of the equivalence and interchangeability of using colloidal silica, as disclose by Sun, with kaolin, clay as presently claimed (Kishi, paragraph [0012]), it would therefore be obvious to one of ordinary skill in the art to use kaolin clay as opposed to colloidal silica as filler, and thereby arrived at the claimed invention. Since Sun teaches the weight ratio of the carboxylated styrene-butadiene rubber (CSBR) solids to filler 

Response to Arguments
	Applicant argue Sun teaches away from use of any other fillers in place of colloidal silica. Further, Applicant argue if the question is whether a skilled person would find obvious to omit colloidal silica from Sun as required by Applicant’s claims 
	Examiner agrees that Sun teaches a container composition having colloidal silica but pretreated with an organosilane however, it does not exclude other fillers from being used. In fact, Sun recognizes that colloidal silica renders unusable the container composition and for that matter propose a colloidal silica pretreated with an organosilane (paragraph [0002], [0004]). Sun further teaches that additional fillers can be used such as clay, titanium dioxide, calcium carbonate, aluminum hydroxide, and talc (paragraph [0016]). In view of the teachings of Sun where colloidal silica renders unusable the container composition and the use of pretreated colloidal silica and additional fillers, one of ordinary skill in the art could have looked at Kishi to realize that various fillers can be used in place of colloidal silica such as hydrous silica acid, synthetic silicate and unhydrous silicic acid (paragraph [0012] of Kishi) and other fillers such as clay, titanium dioxide, calcium carbonate, aluminum hydroxide, and talc (same as Sun). To answer the question, yes, a skilled person would find obvious to replace the colloidal silica pretreated with an organosilane of Sun when looking at Kishi which teaches that hydrous silica acid, synthetic silicate and unhydrous silicic acid can be used as opposed to colloidal silica or other fillers such as clay, titanium dioxide, calcium carbonate, aluminum hydroxide, and talc as 
In addition, as indicated in previous Office Action, in the alternative, Kishi can be taken with a different approach (as primary reference) and meet all the limitations of the claimed container sealant composition expect of that of the CSBR which can be obviated by Sun (as secondary reference) which teaches that SBR and CSBR are interchangeable. Moreover, it appears that the recitation “substantially free of colloidal silica” in claim 1 does not refer to a composition completely free of colloidal silica. Applicant may want to consider defining the specific content of colloidal silica in independent claim 1 such as “…said container sealant composition being a stabilizer-free aqueous liquid and comprising less than 0.5% by weight of colloidal silica” (page 2, lines 17-19 of the description as filed).  In addition, applicant may also want to consider incorporating claims 10 and 3 into independent claim 1 to specify that the container sealant composition comprises a filler in combination with Kaolin clay (claim 2) and an additional filler (clam 10) in the specified amount/content which appears to distinguish from Sun and Kishi.

Conclusion
The following prior art made of record and not relied upon is considered pertinent to applicant's disclosure:
Li (U.S. Patent Application Publication 2003/0171453).
Crowley (U.S. Patent Application Publication 2013/0295291).

Conclusion
All claims are either identical to or patentably indistinct from claims in the application prior to the entry of the submission under 37 CFR 1.114 (that is, restriction would not be proper) and all claims could have been finally rejected on the grounds and art of record in the next Office action if they had been entered in the application prior to entry under 37 CFR 1.114. Accordingly, THIS ACTION IS MADE FINAL even though it is a first action after the filing of a request for continued examination and the submission under 37 CFR 1.114.  See MPEP § 706.07(b). Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action. In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action. In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHRISTIAN ROLDAN whose telephone number is (571)272-5098. The examiner can normally be reached Monday - Thursday 9:00 am - 7:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, MILTON I. CANO can be reached on 313-446-4937. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/CHRISTIAN ROLDAN/Examiner, Art Unit 1723